Citation Nr: 1025686	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable rating for tension 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the VA Regional 
Office (RO) in Winston-Salem, NC, which denied service connection 
for PTSD, and from a September 2004 rating decision which granted 
service connection for tension headaches and assigned a 
noncompensible rating effective September 4, 2002.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in November 2006 for further development and 
adjudicative action.  That development has been completed and all 
requirements of the previous remand have been fulfilled with 
regards to the issue of an initial increased rating for 
headaches.  The case has been returned to the Board for further 
appellate review.

In November 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran requested in a letter received 
at the RO during April 2010 to have a Travel Board hearing.  
However, the Veteran has been afforded a hearing on the issues 
herein decided during November 2006. 

The issue of service connection for PTSD is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's headaches manifest in prostrating attacks occurring 
an average of one time per month.  


CONCLUSION OF LAW

An evaluation of 30 percent, but no higher, for headaches is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and assist 
in the development of his claims.  A September 2002 letter from 
the RO explained what the evidence needed to show to substantiate 
the Veteran's claim for service connection for his headache 
disorder.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that VA 
would make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility to 
make sure that VA received all requested records not in the 
possession of a federal department or agency. Additionally, an 
August 2006 letter provided notice regarding criteria for rating 
the disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although complete VCAA notice was not given prior to the rating 
on appeal, the Veteran had ample opportunity to respond to the 
notice letters and to supplement the record after notice was 
given.  He is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice is 
required. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2009).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial appeals 
of a disability rating for a service-connected disability fall 
under the category of "original claims"); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Regarding VA's duty to assist, the RO has obtained the Veteran's 
service treatment records, along with available VA and private 
medical evidence, records from the Social Security 
Administration, and a hearing testimony transcript.  The Veteran 
was also provided with VA examinations in relation to his claims 
for increased compensation for headaches. 

The Veteran has not identified any additional evidence pertinent 
to this claim. VA's assistance obligations are met.  The Veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

In September of 2004 the VA conducted a neurologic examination of 
the Veteran. At that time the Veteran reported that since 1967 he 
had headaches twice a day that lasted approximately one hour.  
The examiner reported that the Veteran did not see a doctor for 
these headaches and that there was not an aura or associated 
symptoms. The Veteran stated that although he had not worked in 
three years, when he was working he did not miss work because of 
the headaches. The examiner diagnosed the Veteran with tension 
headaches and stated that these headaches were more likely than 
not the same as the headaches the Veteran had in 1967.  No 
reference was made to the extent of the disabling effects of 
these headaches, if any.

A hearing was held in November 2006.  At that time the Veteran 
reported headaches two or three times a week that caused blurry 
vision and pain in the neck and shoulders.  The Veteran stated he 
was not able to perform any type of work.  In terms of 
limitations the Veteran reported that there were some days he had 
limits to his activities and wanted to sit or lie down.

The Veteran was afforded a VA examination during January 2010.  
The Veteran indicated that he had headaches weekly during the 
previous twelve months; he was not treated with continuous 
medication; and that he took hydrocodone three times per day on 
an as needed basis.  The headaches severity were indicated as 
lasting for a period of hours with less than half being 
prostrating.  

The Board notes that additional VA treatment records were 
associated with the claims file; however, there is no indication 
of how often or to what extent the Veteran suffers from 
prostrating attacks 



III.  Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  And after careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. Also, when making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent attacks 
than for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent rating 
is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The Board will also consider whether this case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102.

IV.  Analysis

Affording the Veteran the benefit of the doubt, the Board finds 
that the Veteran's headache disability warrants a 30 percent 
disability rating during the entirety of the claims period.  The 
Board notes in this regard that the VA examiner indicated that 
the Veteran suffered with weekly headaches with less than half 
being prostrating; ostensibly indicating that one headache per 
month would be prostrating.  The Board additionally notes that 
the preponderance of the evidence is against a finding that the 
Veteran has  very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Thus, the 
Board finds that the Veteran's condition is best captured by the 
30 percent disability rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's headache disorder been more than 30 percent disabling.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Concerning entitlement to extraschedular rating, the record 
reflects that the Veteran has not required frequent 
hospitalizations for his headaches and that the manifestations of 
the disability are consistent with those contemplated by the 
schedular criteria.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to an initial rating of 30 percent for tension 
headaches is granted, subject to the law and regulations 
governing the award of monetary benefits


REMAND

The Board notes that the AMC did not comply with the provisions 
of the December 2007 Board remand.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)]; a link, established by 
medical evidence, between a veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
a veteran's service records may corroborate a veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f) (2009).

The Veteran underwent a VA PTSD examination in September of 2004.  
The claims file was reviewed.  By history the Veteran reported 
that since 1967 he had the symptoms of sleeplessness, 
anxiousness, and nightmares.  In terms of stressors, the Veteran 
reported that in the spring of 1967 he had "just got off guard 
duty and the second lieutenant killed himself."  The examiner 
noted "He said he was about 200 yards away, heard the shot and 
went there but was kept from the scene and later found out what 
had happened."  The Veteran also reported that a soldier was 
killed by a lightning strike approximately 50 yards from his 
location at Eglin North Air Force Base in the summer of 1968 
while the Veteran was on TDY (temporary duty).  Finally, the 
Veteran stated that he was the only black in his platoon, that he 
received all the bad details, and one day he got in a fight with 
the motor pool and a bunch of people ganged up on him and he got 
court-martialed for it.  

Concerning the Veteran's claimed stressor that he got into a 
fight in the motor pool and was court-martialed for it - the 
Veteran's service personnel records indicate that he was court-
martialed for striking his acting Sergeant in the face with his 
fist.

The Board observes the regulations now provide that VA will not 
deny a post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than a veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2009).  

While the Veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the Veteran was properly 
advised that evidence from sources other than his service records 
may constitute credible supporting evidence of his personal 
assault stressor.  In this regard, the Board notes that the 
Veteran should be provided a VA Form 21-0781a, Statement in 
Support of Claim for Service Connection PTSD Secondary to 
Personal Assault.  Thus, the Veteran was not provided sufficient 
notice as required by 38 C.F.R. § 3.304(f)(3).

The Board directed in the previous remand that the U.S. Army and 
Joint Services Records Research Center (JSRRC) be contacted in 
order to ascertain information concerning the Veteran's claimed 
stressors.  The JSRRC responded that the Veteran's DA Form 20 
indicated that he was stationed in Korea with the 2nd Battalion, 
17th Infantry from April 1, 1967 to May 4, 1968.  Morning reports 
indicate that the 2nd Battalion, 17th Infantry was stationed at 
Camp Kaiser during this time period.  Morning reports do not 
document any individuals killed by lightening or who committed 
suicide during this time period.  Additionally, the United States 
Military Casualty report from 1967 indicated that a 2nd 
Lieutenant died on May 15, 1967 with three additional deaths in 
Korea on that date.  However, as the Veteran did not know the 
name of the deceased, the JSRRC found that it was impossible to 
tell if one of these deaths is the death that he has indicated in 
previous stressor statements.  The JSSRC also researched the 
Facts On File Yearbook from 1967 which did not document any 
individuals who were killed by lightening or committed suicide.  

However, the Board notes that the time periods and locations of 
the lightening strike and the claimed suicide were conflated and 
treated as one incident.  Additionally, the AMC did not pursue 
any additional details concerning the alleged assault in the 
motor pool.

The Board's December 2007 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of law.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as 
already explained herein, the Board's remand orders were not 
fully complied with.  Thus, the RO/AMC is required to conduct the 
development requested by the Board in order for the Veteran's 
claim to be fully and fairly adjudicated.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with the notice required in 38 
C.F.R. § 3.304(f)(3) with regard to the claim 
for service connection for PTSD based on 
personal assault and an appropriate 
opportunity to respond.  This notice must 
include a VA Form 21-0781a, Statement in 
Support of Claim for Service Connection for 
PTSD Secondary to Personal Assault.

2.  Obtain and associate with the claims file 
the Veteran's mental health treatment records 
from the Salisbury VA Medical Center not 
already associated with the claims file.

3.  The RO/AMC should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802, to 
help verify the Veteran's alleged in-service 
stressors.  The JSRRC should be asked to 
provide information concerning the claimed 
lightning strike at Eglin Air Force Base 
during the summer of 1968 and the alleged 
altercation in the motor pool during March 
1968.  If no records are available, a formal 
unavailability memorandum should be entered 
into the claims file, and the Veteran should 
be so informed in writing.

4. The RO/AMC should schedule the Veteran for 
an examination by a physician knowledgeable 
in psychiatric disorders.  The claims folder 
and a copy of this REMAND must be provided to 
the examiner for review in conjunction with 
the examination.  The examination should 
include any diagnostic tests or studies such 
as psychological testing that are deemed 
necessary for an adequate assessment.  If the 
examiner believes that PTSD is an appropriate 
diagnosis, he or she should comment 
explicitly as to: (1) whether each alleged 
stressor found by the AMC to be established 
by the evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between current symptomology and one or more 
of the in-service stressors found to be 
established by the record and found to be 
sufficient to produce PTSD.  Any opinion 
expressed by the examiner should be 
accompanies by a complete rationale.  If any 
other psychiatric disorder is identified, the 
examiner should express an opinion as to its 
etiology.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


